COURT OF APPEALS OF VIRGINIA


Present:      Judges Bray, Annunziata and Overton


JOHN ANGE, SANDRA ANGE, MICHAEL ANGE,
 KAREN ANGE AND BARBARA WILLIAMS 1
                                                    MEMORANDUM OPINION *
v.       Record No. 0676-97-1                           PER CURIAM
                                                     FEBRUARY 3, 1998
CHESAPEAKE DEPARTMENT OF
 HUMAN SERVICES


             FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                         E. Preston Grissom, Judge
              (Peter J. Jankell, on brief), for appellant
              John Ange.

              (John Oliver, Deputy City Attorney, on
              brief), for appellee.



         John Ange appeals the decision of the circuit court

terminating his parental rights to his daughter.         Ange contends

that the trial court erred by failing to consider, or by

considering and rejecting, certain specific members of his family

as alternative placements for his daughter as required under Code

§ 16.1-283(A).      Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     1
     All appellants noted an appeal of the trial court's March 4,
1997 order. However, as only John Ange pursued the appeal by
filing a brief, this opinion addresses only those issues raised in
his brief.
         *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.
123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).

        The Chesapeake Department of Human Services (the Department)

presented evidence that Ange's daughter was taken into protective

custody in February 1992 when she was three years old and was

found wandering the street unattended.     Further investigation

disclosed that the child was staying with her paternal

grandmother, Barbara Williams, in a home that lacked electricity

or water and had blankets and boards on the door and many of the

windows.     The child was developmentally delayed, having almost no

intelligible speech nor the ability to use a fork.     The child was

diagnosed as suffering from post-traumatic stress disorder

arising from the neglect she suffered before coming into foster

care.

        Ange acknowledged that he was unable to care for his

daughter without assistance. 2    He contends, however, that the
        2
         The mother's parental rights also were terminated, and she



                                   2
Department failed to fulfill its statutory obligation to

investigate possible placement with his family members,

specifically his mother, Barbara Williams, or two of his sisters,

Tanya Davis and Barbara Tobias.

     Code § 16.1-283(A) provides in pertinent part as follows:
          Any order terminating residual parental
          rights shall be accompanied by an order
          continuing or granting custody to a local
          board of public welfare or social services
          . . . or the granting of custody or
          guardianship to a relative or other
          interested individual. However, in such
          cases the court shall give consideration to
          granting custody to relatives of the child,
          including grandparents.

This provision requires that
          before the court grants custody of a child,
          under the provisions of Code § 16.1-283(A)
          the Department has a duty to produce
          sufficient evidence so that the court may
          properly determine whether there are
          relatives willing and suitable to take
          custody of the child, and to consider such
          relatives in comparison to other placement
          options.


Logan, 13 Va. App. at 131, 409 S.E.2d at 464.

     The evidence produced by the Department at trial

demonstrated that it investigated whether there were any

relatives willing and suitable for possible placement of the

child.   In fact, the record includes an order dated February 8,

1995, specifically requiring updated home studies of Williams and

Davis to assist the court in making its custody determination.

did not appeal that ruling.




                                  3
The Department conducted or attempted home studies, psychological

interviews, and additional evaluations.    The court found that

neither the grandmother, Barbara Williams, nor the aunt, Tanya

Davis, offered beneficial alternatives.    Among other factors, the

evidence demonstrated that neither Williams nor Davis was willing

to work with the Department.

     Williams had physical custody of the child when she was

first brought into foster care and was found to be partially

responsible for the child's neglect.    Williams subsequently

refused to tell the Department where she was living and

threatened the child's foster mother.
     Davis failed to safeguard the child prior to her foster care

placement, despite being in a position to protect the child.

Davis gave conflicting information concerning the extent of her

relationship with, and financial reliance upon, her estranged

husband.   Evidence, including court records of prior proceedings,

demonstrated a history of domestic abuse between Davis and her

estranged husband.   Moreover, prior to the presentation of

evidence at the final disposition hearing in November 1996, Davis

withdrew her petition for custody, indicating that she no longer

desired custody.

     At the November 1996 hearing, Ange raised for the first time

the possibility of placing the child with his sister, Barbara

Tobias.    The record indicates that Ange never disclosed Tobias'

whereabouts prior to the hearing.     Ange testified that Tobias




                                  4
became a possible placement only after Davis withdrew her

petition.    However, the evidence showed that in 1987 Tobias

abducted her children from their father's custody and, with the

help of Williams, hid them for a period of weeks by moving them

from hotel to hotel.

        According to the testimony of clinical psychologist

Dr. Brian Wald, neither Williams nor Davis had the emotional

resources to handle stress caused by the child's placement with

them, or to provide the care needed by the child.      Davis had a

negative sense of self and was less sensitive to the needs of

others, in part due to a lack of social maturity.      Williams also

was socially immature, was focused on herself, and was

emotionally needy.    Neither woman ever acknowledged that the

child had been at risk at the time she was taken into foster

care.
        The evidence demonstrated that the child's best interests

would not be served by placement with her paternal relatives.        In

foster care, the child had progressed to the point where she no

longer needed special education.       When placed in the care of

these relatives prior to her removal, the child was, at a

minimum, poorly supervised.    The evidence also showed that the

child suffered an emotional and psychological relapse following

her temporary placement in Davis' home in June 1994.      In fact,

the child suffered parental alienation syndrome resulting from

Davis' attempts to turn the child against her foster parents.




                                   5
The child was emotionally fragile.   Both Dr. Wald and Raymond

McCoy, a licensed clinical social worker, opined that removing

the child from her foster home could result in her regression and

mental decompensation to the point of psychosis.

     While social worker Valerie Rowles found Davis' home to be

appropriate for the child's placement, Rowles acknowledged that

she did not know the extent of the domestic abuse Davis had

suffered at the hands of her estranged husband.    The trial court

was entitled to weigh Rowles' recommendations in light of the

other evidence presented at the hearing.
     The trial court found that the Department had proven, by

clear and convincing evidence, the elements of Code

§ 16.1-283(C)(1) and (2).   That finding is not plainly wrong and

is supported by the evidence.   The evidence also demonstrated

conclusively that the Department actively considered,

interviewed, and evaluated possible placement with family

members, as required by Code § 16.1-283(A).   We find no error in

the trial court's decision not to place the child with father's

relatives.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 6